Title: From Benjamin Franklin to John Paul Jones, 19 February 1780
From: Franklin, Benjamin
To: Jones, John Paul


Dear Sir,
Passy, Feb. 19. 1780.
I received yours from Corogne of the 16th past, and from L’Orient of the 13th Inst. I rejoice that you are safely arrived in France, malgré all the Pains taken to intercept you.
As to Refitting of your Ship at the Expence of this Court, I must acquaint you that there is not the least probability of obtaining it, and therefore I cannot ask it. I hear too much already of the extraordinary Expence you made in Holland, to think of proposing an addition to it, especially as you seem to impute the Damage she has sustained more to Captain Landais Negligence than to Accidents of the Cruise. The whole Expence will therefore fall upon me, and I am ill provided to bear it, having so many unexpected Calls upon me from all Quarters. I therefore beg you would have Mercy on me, put me to as little Charge as possible, and take nothing that you can possibly do without. As to sheathing with Copper, it is totally out of the Question. I am not authoriz’d to do it, if I had Money; and I have not Money for it if I had Orders. The Purchase of the Serapis is in the same Predicament. I believe the sending Canvas and Cordage from Amsterdam has already been forbidden; if not I shall forbid it. I approve of your applying to Messrs Gourlade & Moylan for what Repairs you want, having an exceeding good Opinion of those Gentlemen: but let me repeat it, for God’s sake be sparing, unless you mean to make me a Bankrupt, or have your Drafts dishonour’d, for want of Money in my Hands to pay them.
We are likely to obtain 15,000 Stand of good Arms from the Government. They are much wanted in America. M. De la Fayette has just now proposed that you should take them as Ballast. You know best if this is practicable.
Mr Ross acquaints me that he has a 120 Bales of publick Cloth for our Army, and wishes it may likewise go in the Alliance. Can this be done? It is undoubtedly an Article of great Necessity: but I have mentioned to him, the Room required in a Ship of War for the Men, their Provisions, Water, &ca. and the Difficulty thence of finding Place for Goods. You will judge of this likewise.
Mr Ross also requests to be permitted to take his Passage with you. As he has been a Servant of the States in making their Purchases in Europe, it seems to me that it would be wrong to refuse him if you can accommodate him. There is also a particular Friend of mine, Mr Samuel Wharton of Philadelphia, who desires to go with you. Those Gentlemen will doubtless lay in their own Stores, and pay as customary for their Accommodations; and I am persuaded you will find them agreable Company. Mr Lee and Mr Izard propose also to take their Passages in your Ship, whom I hope you can likewise accommodate: Pray write me immediately your Sentiments on these Particulars, and let me know at the same time when you think you can be ready, that I may forward my Dispatches.
I am glad to hear that your Indisposition is wearing off. I hope your Health will soon be re-established, being, with sincere Esteem, Dear Sir, Your most obedient & most humble Servant
B Franklin
Honble. Capt. Jones.
 Endorsed: From his Excellency Dr. Franklin Passy, Feb. 19th 1780